DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 4-7 are original.
Claims 3, 8-10 are currently amended.
Claims 11-20 are cancelled.
Claims 21-30 are new.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maglione (US 2015/0013704).

Regarding claim 1, Maglione discloses an apparatus (see smoking pipe of title, 100 of Fig. 1) for smoking combustible material, comprising:
A glass tube (see outer tube 110) having an axis and open ends;
A rod (see inner tube 130) configured to be axially coupled to the glass tube;    
A grommet (see means 160) formed from an elastic material (see rubber of [0019]) and having a tube end configured to axially receive the glass tube in an interior of the grommet (see Fig. 3), a shoulder in the interior of the grommet configured to abut one of the open ends of the glass tube (Id.); the grommet also having a rod end configured to receive and frictionally engage a portion of the rod and permit relative motion between the rod and(intended use/manner of operating) permit relative motion between the rod and he grommet, the grommet further having an external annular recess (see Fig. 3) located between the tube and the rod end, an outer diameter of the external annular recess is greater than or equal to an inner diameter of the tube end, the outer diameter of the external annular recess is greater than or equal to an inner diameter of the rod end, and the inner diameter of the tube end is greater than the inner diameter of the rod end (while a cartoon style drawing – relative sizes can be utilized).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maglione (US 2015/0013704) and further in view of van der Elst (US 6182669).

Regarding claim 3, Maglione discloses wherein the open ends of the glass tube include a proximal end and a distal end.
Maglione does not disclose wherein a plug is configured to be mounted inside the distal end of the glass tube.
In the same field of endeavor of smoking articles (see title) and reasonably pertinent to the problem Maglione was trying to solve regarding smoking articles, van der Elst discloses a plug configured to be mounted inside a distal end of the tube. See col. 4, ll. 15-30 which discloses a plug that goes inside the distal tube.
	Addition of the plug of van der Elst to the apparatus of Maglione had the benefit that it allowed for protecting the user from the burned part and from being dirtied by the object, which was desirable in Maglione.
.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/166344.
Regarding claim 1, 17/166344 claim 23 discloses: an apparatus for smoking combustible material, the apparatus comprising:
 a glass tube (see tube comprising glass) having an axis at both ends;
A rod (see rod) configured to be axially coupled to the glass tube; and
A grommet (see grommet) formed of an elastic material and having a tube end configured to axially receive the glass tube to an interior of the grommet, a shoulder in the interior of the grommet configured to abut one of the open ends of the glass tube, the grommet also having a rod end configured to receive and frictionally engage a portion of the rod and permit relative motion between the rod and the grommet, the grommet further having an external annular recess located between the tube end and the rod end, the outer diameter of the external annular recess is greater than or equal to the inner diameter of the tube end, the outer diameter of the external annular recess is greater than or equal to an inner diameter of the rod 
This is a provisional nonstatutory double patenting rejection.

Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22, 23 of copending Application No. 17/166344.
Regarding claim 2, 17/166344 claim 22 discloses wherein the grommet comprises a throat extending from the rod end to the shoulder in the interior of the grommet, and a throat axial length is configured to be about 10-20% of an overall axial length of the rod.
This is a provisional nonstatutory double patenting rejection.

Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/166344.
	Regarding claim 3, 17/166344 claim 23 discloses wherein the open ends of the glass tube include a proximal end and a distal end (see claim 23), further comprising a plug (see plug) configured to be mounted inside the distal end of the glass tube.
This is a provisional nonstatutory double patenting rejection.

Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24, 23 of copending Application No. 17/166344.
	Regarding claim 4, 17/166344 claim 24 discloses wherein the rod comprises a glass plunger that is hollow and open on both ends.
This is a provisional nonstatutory double patenting rejection.

Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 17/166344.
5, 17/166344 claim 25 discloses wherein the glass tube and the glass plunger consist of a same material.  Both are made from glass.  While one of ordinary skill in the art would recognize that there are different glasses to choose from, one would select the same glass to achieve the same thermal expansion coefficient during operation.
Furthermore, Applicant has not claimed the specific type of glass commensurate with the scope of the claimed subject matter to get full patentable weight or demonstrated unobvious differences between products which use the same glass in the apparatus.
This is a provisional nonstatutory double patenting rejection.

Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/166344.
Regarding claim 6, 17/166344 claim 26 discloses wherein the glass plunger has a radial wall thickness that is greater than a radial wall thickness of the glass tube.
This is a provisional nonstatutory double patenting rejection.

Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 17/166344.
Regarding claim 7, 17/166344 claim 27 discloses wherein, in operation, the glass plunger is configured to be both axially movable and rotationally movable about the axis relative to the glass tube and to the grommet.
This is a provisional nonstatutory double patenting rejection.

Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 17/166344.
	Regarding claim 8, 17/166344 claim 28 discloses wherein the glass plunger has a retracted position where distal ends of the glass plunger and glass rod are configured to axially 
This is a provisional nonstatutory double patenting rejection.

Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 17/166344.
	
Regarding claim 10, 17/166344 claim 30 discloses wherein a proximal end of the glass plunger comprises a flare having a flange that is perpendicular to the axis.
This is a provisional nonstatutory double patenting rejection.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 17/166344.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 29 of copending Application No. 17/166344.
Regarding claim 9, 17/166344 claim 24/29 discloses: an apparatus for smoking combustible material, the apparatus comprising: 
a glass tube (see tube – claim 24 indicates it is of glass) having an axis at both ends;
A rod (see rod) configured to be axially coupled to the glass tube; and
A grommet (see grommet) formed of an elastic material and having a tube end configured to axially receive the glass tube to an interior of the grommet, a shoulder in the interior of the grommet configured to abut one of the open ends of the glass tube, the grommet also having a rod end configured to receive and frictionally engage a portion of the rod and permit relative motion between the rod and the grommet, the grommet further having an external annular recess located between the tube end and the rod end, the outer diameter of the external annular recess is greater than or equal to the inner diameter of the tube end, the outer diameter of the external annular recess is greater than or equal to an inner diameter of the rod 
This is a provisional nonstatutory double patenting rejection.

Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 and 29, OR 36 and 37 of copending Application No. 17/166344.
Regarding claim 21, 17/166344 claims 29 and 37 discloses: an apparatus for smoking combustible material, the apparatus comprising:
a tube (see tube) having an axis and open ends including a proximal end and a distal end;
a plunger (see glass plunger) coaxial with and coupled to the tube, wherein the plunger is hollow and comprises a proximal open plunger end and a distal open plunger end; 
wherein the proximal open plunger end includes an arcuate flare (see arcuate flare) that extends in a radial direction, the arcuate flare is rotationally symmetrical about the axis and terminates at a diameter that is greater than that of the distal open plunger end; and
a grommet (see grommet) formed from an elastic material and having a first grommet end that axially receives the proximal end of the tube in an interior of the grommet, a shoulder in the interior of the grommet configured to abut the proximal end of the tube, the grommet also having a second grommet end that receives and frictionally engages a portion of the plunger and permits relative motion between the plunger and the grommet.
This is a provisional nonstatutory double patenting rejection.

Claim 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 and 29 of copending Application No. 17/166344.
Regarding claim 22, 17/166344 claim 24/29 discloses: wherein an interior of the plunger has a divot (see divot) extending radially inward therefrom relative to the axis, and the divot is located adjacent the distal open plunger end of the plunger.
This is a provisional nonstatutory double patenting rejection.

Claim 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 AND 24, AND 36 AND 37 of copending Application No. 17/166344.
Regarding claim 23, 17/166344 claim 23, 24, 36, 37 discloses: wherein the plunger is a glass plunger and the tube is a glass tube.
This is a provisional nonstatutory double patenting rejection.

Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, 31 AND 36 of copending Application No. 17/166344.
Regarding claim 24, 17/166344 claim 24 discloses: wherein the inner diameter of the first end of the grommet is greater than the inner diameter of the second end of the grommet.  See claims 21, 31, and 36; the inner diameters are as claimed.
This is a provisional nonstatutory double patenting rejection.

Claim 26 & 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 17/166344.
Regarding claim 26, 17/166344 claim 28 discloses wherein the grommet is radially adjacent a first axial portion of the glass plunger, and the proximal end of the glass tube is radially adjacent a second axial portion of the glass plunger.


Regarding claim 27, 17/166344 claim 28 discloses wherein the first axial portion is axially adjacent the second axial portion (see substantial axial alignment and distal ends are axially spaced apparat from each other).
This is a provisional nonstatutory double patenting rejection.

Claim 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34, 37 of copending Application No. 17/166344.
Regarding claim 28, 17/166344 discloses the inner diameter of the tube corresponds to the inner diameter of the second end of the grommet (see relative motion between the plunger/auger and the grommet, the inner diameter of the glass tube end is greater than the inner diameter of the rod end of claims 34, 37).
This is a provisional nonstatutory double patenting rejection.

Claim 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of copending Application No. 17/166344.
Regarding claim 29, 17/166344 claim 34 disclose wherein the grommet defines an external annular recess (see void) located between the first grommet end and the second grommet end, an outer diameter of the external annular recess is greater than or equal to an inner diameter of the first grommet end (since the inner diameters of the grommet and mouthpiece are as claimed, the outer diameter of the grommet must be larger than the inner diameter of the grommet at either end, including the first grommet ends), and the outer diameter of the external annular recess is greater than or equal to an inner diameter of the second grommet end (the outer diameter of the annular recess/void at the second grommet end must 
This is a provisional nonstatutory double patenting rejection.

Claim 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26, 40 of copending Application No. 17/166344.
Regarding claim 30, 17/166344 claims 26 and 40 disclose wherein the glass plunger (see glass plunger) has a radial wall thickness that is greater than a radial wall thickness of the glass tube (see claim 26 and 40 – the geometrical relationship is the same as is claimed in the copending case).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter

Claims 2, 4-10, 21-30 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claim 2: Maglione nor any prior art available recognizes that the grommet comprises a throat extending from the rod end to the shoulder in the interior of the grommet, and a throat axial length is configured to be about 10-20% of the overall length of the rod.  The relative lengths of the rod and throat of the grommet was not an art-recognized variable for modification as understood by one of ordinary skill in the art before the effective filing date.

4, Maglione does not disclose wherein the rod comprises a glass plunger that is hollow and open on both ends.
Maglione nor any prior art available discloses wherein the rod comprises a hollow glass plunger that is open on both ends.
Therefore, claim 4 is deemed allowable.

Regarding claims 9; none of the cited prior art or any prior art available discloses, reads on, or renders obvious:
“wherein the interior of the glass plunger has a glass divot extending radially inward therefrom relative to the axis, and the divot is located adjacent a distal end of the glass plunger”.
Therefore, claim 9 is deemed allowable.

Regarding claim 21, none of the cited prior art or any prior art available discloses:
“wherein the arcuate flare is rotationally symmetrical about the axis and terminates at a diameter that is greater than that of the distal open plunger end”.  
Therefore, in consideration of this claim element and the claimed subject matter as a whole, claim 21 is held as allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712